                  IN THE UNITED STATES DISTRICT COURT FOR THE
               EASTERN DISTRICT OF TENNESSEE, KNOXVILLE DIVISION


  JOHN DOE,                                      )
                                                 )
  Plaintiff,                                     )
                                                 )
   v.                                            )       Civil Action No. 3:17-cv-00504
                                                 )       REEVES/GUYTON
                                                 )
  DAVID B. RAUSCH, Director of the               )
  Tennessee Bureau of Investigation,             )
  in his official capacity,                      )
                                                 )
  Defendant.                                     )


                                       STIPULATED ORDER



         On April 5, 2018, this Court entered its Memorandum and Order (Doc. 24) granting

  Plaintiff’s Motion to Proceed Under Pseudonym and for Protective Order (Doc. 14). The

  Protective Order provided that the Plaintiff’s identity not be disclosed, but further provided under

  paragraph 7 that “[i]f specific issues related to non-disclosure arise … the parties shall seek to

  resolve those issues without court intervention.” An issue has arisen in which Plaintiff needs the

  freedom to reveal that he is the John Doe in this case in a civil proceeding in state court. Thus, the

  Plaintiff seeks to be relieved of further compliance with the Protective Order. The parties have

  stipulated that either party may now reveal the identity of John Doe, subject to this court ordering

  that the Protective Order is of no further force and effect.




Case 3:17-cv-00504-PLR-HBG Document 691 Filed 06/16/20 Page 1 of 2 PageID #: 1654
         ACCORDINGLY, the parties having stipulated that either party may reveal the true identity

  of John Doe, the parties are relieved from complying with the terms of the Protective Order (Doc.

  24) previously entered on April 5, 2018.

         IT IS SO ORDERED.

                                              ENTER:


                                              United States Magistrate Judge



                                              /s/Dianna Baker Shew____________
                                              DIANNA BAKER SHEW, Counsel for Defendant
                                              BPR #012793
                                              Senior Assistant Attorney General
                                              P.O. Box 20207
                                              Nashville, TN 37202-0207
                                              (615) 532-1969
                                              dianna.shew@ag.tn.gov


                                              /s/William S. Lockett, Jr.
                                              WILLIAM S. LOCKETT, JR., Counsel for Plaintiff
                                              BPR #010257
                                              2816 Rocking Chair Way
                                              Knoxville, TN 37931
                                              (865) 237-1886
                                              soaperlockett@gmail.com




Case 3:17-cv-00504-PLR-HBG Document 692 Filed 06/16/20 Page 2 of 2 PageID #: 1655
